Citation Nr: 1414905	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-35 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether the following issues were properly appealed to the Board and in appellate status: (1) entitlement to an earlier effective date for service connection for post-traumatic stress disorder (PTSD), to include whether there was clear and unmistakable error (CUE) in previous decisions denying this claim; (2) entitlement to an earlier effective date for service connection for a low back disability, to include whether there was CUE in previous decisions denying this claim; (3) entitlement to an earlier effective date for service connection for right hip degenerative joint disease, to include whether there was CUE in previous decisions denying this claim; (4) entitlement to an earlier effective date for service connection for left hip degenerative joint disease, to include whether there was CUE in previous decisions denying this claim; (5) entitlement to an earlier effective date for service connection for a right knee disability, to include whether there was CUE in previous decisions denying this claim; (6) entitlement to an earlier effective date for service connection for a left knee disability, to include whether there was CUE in previous decisions denying this claim; (7) entitlement to an earlier effective date of service connection for a left ankle disability, to include whether there was CUE in previous decisions denying this claim; (8) entitlement to an earlier effective date for entitlement to special monthly compensation based on housebound status, to include whether there was CUE in previous decisions denying this claim; (9) entitlement to an earlier effective date for service connection for gastritis, gastroesophageal reflux disease, irritable bowel syndrome, and diverticulosis; (10) entitlement to service connection for skin cancer or skin rash; (11) entitlement to service connection for epilepsy or seizures, to include as secondary to a service-connected low back disability; (12) entitlement to service connection for a respiratory disorder, to include bronchitis or chronic obstructive pulmonary disease; (13) entitlement to service connection for a disability of the right shoulder; (14) entitlement to service connection for a disability of the neck; (15) entitlement to a rating in excess of 20 percent for service-connected residuals of a left shoulder injury; (16) entitlement to a rating in excess of 40 percent for a low back disability; (17) entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip; and (18) entitlement to an initial rating in excess of 30 percent for gastritis, gastroesophageal reflux disease, irritable bowel syndrome, and diverticulosis.

2.  Entitlement to service connection for a respiratory disorder.  

3.  Entitlement to an earlier effective date for service connection for PTSD, to include whether there was CUE in previous decisions denying this claim and whether the RO has jurisdictional authority to review  CUE in earlier VA RO and Board decisions regarding an earlier effective date for PTSD.  

4.  Entitlement to an earlier effective date for service connection for a low back disability, to include whether there was CUE in previous decisions denying this claim. 

5.  Entitlement to an earlier effective date for service connection for right hip degenerative joint disease, to include whether there was CUE in previous decisions denying this claim. 

6.  Entitlement to an earlier effective date for service connection for left hip degenerative joint disease, to include whether there was CUE in previous decisions denying this claim. 

7.  Entitlement to an earlier effective date of service connection for a right knee disability, to include whether there was CUE in previous decisions denying this claim. 

8.  Entitlement to an earlier effective date of service connection for a left knee disability, to include whether there was CUE in previous decisions denying this claim. 

9.  Entitlement to an earlier effective date of service connection for a left ankle disability, to include whether there was CUE in previous decisions denying this claim. 

10.  Entitlement to an earlier effective date of entitlement to special monthly compensation based on housebound status, to include whether there was CUE in previous decisions denying this claim. 

11.  Entitlement to an earlier effective date of service connection for gastritis, gastroesophageal reflux disease, irritable bowel syndrome, and diverticulosis.

12.  Entitlement to service connection for a skin disability. 

13.  Entitlement to service connection for a seizure disorder including epilepsy, to include as secondary to a service-connected low back disability. 

14.  Entitlement to service connection for a disability of the right shoulder.

15.  Entitlement to service connection for a disability of the neck. 

16.  Entitlement to a rating in excess of 20 percent for service-connected residuals of a left shoulder injury.

17.  Entitlement to a rating in excess of 40 percent for a low back disability.

18.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip.

19.  Entitlement to an initial rating in excess of 30 percent for gastritis, gastroesophageal reflux disease, irritable bowel syndrome, and diverticulosis.


WITNESS AT HEARINGS ON APPEAL


Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) dated in January 2005, April 2008, July 2009, and August 2009.  The Veteran testified at hearings before a Decision Review Officer (DRO) in September 2008 and October 2009.  

In April 2012, the Board dismissed 18 issues as follows:(1) entitlement to an earlier effective date of service connection for PTSD, to include whether there was CUE in previous decisions denying this claim; (2) entitlement to an earlier effective date for service connection for a low back disability, to include whether there was CUE in previous decisions denying this claim; (3) entitlement to an earlier effective date of service connection for right hip degenerative joint disease, to include whether there was CUE in previous decisions denying this claim; (4) entitlement to an earlier effective date of service connection for left hip degenerative joint disease, to include whether there was CUE in previous decisions denying this claim; (5) entitlement to an earlier effective date for service connection for a right knee disability, to include whether there was CUE in previous decisions denying this claim; (6) entitlement to an earlier effective date for service connection for a left knee disability, to include whether there was CUE in previous decisions denying this claim; (7) entitlement to an earlier effective date of service connection for a left ankle disability, to include whether there was CUE in previous decisions denying this claim; (8) entitlement to an earlier effective date of entitlement to special monthly compensation based on housebound status, to include whether there was CUE in previous decisions denying this claim; (9) entitlement to an earlier effective date for service connection for gastritis, gastroesophageal reflux disease, irritable bowel syndrome, and diverticulosis; (10) entitlement to service connection for skin cancer or skin rash; (11) entitlement to service connection for epilepsy or seizures, to include as secondary to a service-connected low back disability; (12) entitlement to service connection for a respiratory disorder, to include bronchitis or chronic obstructive pulmonary disease; (13) entitlement to service connection for a disability of the right shoulder; (14) entitlement to service connection for a disability of the neck; (15) entitlement to a rating in excess of 20 percent for service-connected residuals of a left shoulder injury; (16) entitlement to a rating in excess of 40 percent for a low back disability; (17) entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip; and (18) entitlement to an initial rating in excess of 30 percent for gastritis, gastroesophageal reflux disease, irritable bowel syndrome, and diverticulosis.

The Veteran appealed the Board's determination to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in a February 2013 Order, vacated the Board's April 2012 decision and remanded the matter to the Board, as discussed below, and as altering the issues as set forth on the front page of this decision.  The Board has been requested via the JMR to adjudicate whether the original 18 issues were properly placed in appellate status before the Board which is addressed herein.  In addition, the Board observes that the issue of entitlement to an earlier effective date for service connection for PTSD has been recharacterized by the RO as to include whether the RO has jurisdiction over CUE matters as alleged in earlier VA RO and Board decisions regarding an earlier effective date for PTSD.  This will be explained further below and the issue has been so characterized on the front page of this decision.  

In addition, and as addressed below, the Board notes that the matter of entitlement to service connection for a respiratory disorder was actually granted in a December 2007 rating decision; thus that issue was resolved in the Veteran's favor.

Further, the issues of service connection for seizures and for epilepsy have been combined as service connection for a seizure disorder, and service connection for skin cancer or skin rash have been characterized as service connection for a skin disability, as per Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Finally, the Board notes that although the Veteran was formerly represented by a private attorney, he has retired and the Veteran is now unrepresented in his appeal.  In addition, although the Veteran was contacted regarding whether he wanted an additional hearing, he has not indicated that he wants another hearing.  

The issues numbered (4) through (19) above are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has perfected appeals as to the issues of: (1) entitlement to an earlier effective date for service connection for PTSD, to include whether there was CUE in previous decisions denying this claim and whether the RO has jurisdictional authority to review  CUE in earlier VA RO and Board decisions regarding an earlier effective date for PTSD; (2) entitlement to an earlier effective date for service connection for a low back disability, to include whether there was CUE in previous decisions denying this claim; (3) entitlement to an earlier effective date for service connection for right hip degenerative joint disease, to include whether there was CUE in previous decisions denying this claim; (4) entitlement to an earlier effective date for service connection for left hip degenerative joint disease, to include whether there was CUE in previous decisions denying this claim; (5) entitlement to an earlier effective date for service connection for a right knee disability, to include whether there was CUE in previous decisions denying this claim; (6) entitlement to an earlier effective date for service connection for a left knee disability, to include whether there was CUE in previous decisions denying this claim; (7) entitlement to an earlier effective date for service connection for a left ankle disability, to include whether there was CUE in previous decisions denying this claim; (8) entitlement to an earlier effective date for special monthly compensation based on housebound status, to include whether there was CUE in previous decisions denying this claim; (9) entitlement to an earlier effective date for service connection for gastritis, gastroesophageal reflux disease, irritable bowel syndrome, and diverticulosis; (10) entitlement to service connection for a skin disability; (11) entitlement to service connection for a seizure disorder to include epilepsy, to include as secondary to a service-connected low back disability; (12) entitlement to service connection for a disability of the right shoulder; (13) entitlement to service connection for a disability of the neck; (14) entitlement to a rating in excess of 20 percent for service-connected residuals of a left shoulder injury; (15) entitlement to a rating in excess of 40 percent for a low back disability; (16) entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip; and (17) entitlement to an initial rating in excess of 30 percent for gastritis, gastroesophageal reflux disease, irritable bowel syndrome, and diverticulosis.  

2.  There is currently no justiciable case or controversy for active consideration by the Board on the issue of entitlement to service connection for a respiratory disability as that matter was granted in a December 2007 rating decision.

3.  In a September 1991 rating decision, the RO granted service connection for PTSD and assigned an effective date of September 6, 1990; the Veteran perfected an appeal as to the effective date matter; and in an April 26, 1995 decision, the Board denied entitlement to an effective date earlier than September 6, 1990 for the grant of service connection for PTSD.

4.  The September 1991 rating decision, in response to which the Veteran perfected an appeal, was subsumed by the April 26, 1995 Board decision.

5.  In October 2001, the Veteran submitted a motion for review of the April 26, 1995 Board decision on the basis of CUE; the Board denied that motion in a July 22, 2002 decision.  

6.  The Board, not the RO, has the authority to review a motion for CUE in a prior Board decision.


CONCLUSIONS OF LAW

1.  The Board has jurisdiction over the timely and adequately appealed issues of: entitlement to an earlier effective date for service connection for PTSD, to include whether there was CUE in previous decisions denying this claim and whether the RO has jurisdictional authority to review  CUE in earlier VA RO and Board decisions regarding an earlier effective date for PTSD; entitlement to an earlier effective date for service connection for a low back disability, to include whether there was CUE in previous decisions denying this claim; entitlement to an earlier effective date for service connection for right hip degenerative joint disease, to include whether there was CUE in previous decisions denying this claim; entitlement to an earlier effective date for service connection for left hip degenerative joint disease, to include whether there CUE in previous decisions denying this claim; entitlement to an earlier effective date for service connection for a right knee disability, to include whether there was CUE in previous decisions denying this claim; entitlement to an earlier effective date for service connection for a left knee disability, to include whether there was CUE in previous decisions denying this claim; entitlement to an earlier effective date for service connection for a left ankle disability, to include whether there was CUE in previous decisions denying this claim; entitlement to an earlier effective date for entitlement to special monthly compensation based on housebound status, to include whether there was CUE in previous decisions denying this claim; entitlement to an earlier effective date for service connection for gastritis, gastroesophageal reflux disease, irritable bowel syndrome, and diverticulosis; entitlement to service connection for a skin disability; entitlement to service connection for a seizure disorder to include epilepsy, to include as secondary to a service-connected low back disability; entitlement to service connection for a disability of the right shoulder; entitlement to service connection for a disability of the neck; entitlement to a rating in excess of 20 percent for service-connected residuals of a left shoulder injury; entitlement to a rating in excess of 40 percent for a low back disability; entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip; and entitlement to an initial rating in excess of 30 percent for gastritis, gastroesophageal reflux disease, irritable bowel syndrome, and diverticulosis. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2013).

2.  The Veteran's appeal as to the issue of the issue of entitlement to service connection for a respiratory disability is dismissed as no justiciable case or controversy is before the Board at this time.  38 U.S.C.A. §§ 7102, 7104, 7105, 7107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 19.44, 20.101, 20.200, 20.204 (2013).

3.  The criteria for an earlier effective date for the grant of service connection for PTSD have not been met; the RO does not have jurisdiction of the matter of CUE as claimed as made in earlier VA RO and Board decisions regarding an earlier effective date for PTSD.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.400,  20.1400 (2013).


REASONS AND BASES FOR FINDINGSS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  There are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held not to apply to claims based on allegations that VA decisions were clearly and unmistakably erroneous.  Id.  It has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  The Court has held that the provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on interpretation of the law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The issues addressed below fall into these categories and VCAA is inapplicable.

Preliminary Matters Regarding the Appeals

An appeal consists of a timely filed notice of disagreement and, after a Statement of the Case has been issued, a timely and properly completed VA Form 9 or correspondence containing the necessary information.  38 C.F.R. § 20.200.  

The JMR has instructed the Board to consider whether the issues addressed in the Board's April 2012 decision were timely and adequately appealed to the Board and are thereby in appellate status for adjudication by the Board.  Due to the complex procedural history, the Board finds that a historical review is necessary.  

In a January 2005 rating decision, service connection was granted for a low back disability and a 40 percent rating was assigned from October 2004.  Service connection was denied for bilateral leg, bilateral hip, respiratory, skin, and seizure disabilities.  In March 2005, a timely notice of disagreement (NOD) was received, which clarified that the bilateral leg disability being claimed was actually a bilateral knee disability and also asserted that an earlier effective date for service connection for the low back disability was in order.  

In a July 2005 rating decision, the RO determined that an earlier effective date was not warranted for the grant of PTSD; and denied entitlement to special monthly compensation; and service connection for a left shoulder disability.

In September 2005, a statement of the case (SOC) was issued as to the maters of service connection for respiratory, skin, and seizure disabilities.  Thereafter, the Veteran perfected an appeal to those issues, placing them in appellate status.  Thus, at that point, those three issues were in appellate status for review by the Board.  In May 2006, a supplemental statement of the case (SSOC) was issued as to those three issues.  

In a September 2005 rating decision, an earlier effective date of August 14, 2003 for service connection for the low back was granted; service connection was granted for bilateral knee, left ankle, hips, and left shoulder disability; and special monthly compensation was also awarded.  Thus, the issues regarding the back, knees, hip, left shoulder, and special monthly compensation were resolved in the Veteran's favor.  

In an August 2006 rating decision, the RO denied earlier effective dates (before August 14, 2003) for service connection for the right and left hips, left knee and right knee, left shoulder, and special monthly compensation.  Service connection for a right shoulder disability and respiratory disability ( issues already on appeal) were denied.  Although the Veteran was issued a letter in May 2007 informing him that recent correspondence could not be accepted as an NOD as to the service connection issues for respiratory, skin, and seizure disabilities, those issues were already in appellate status and this letter was in error.  

However, a December 2007 rating decision then granted service connection for a respiratory disability, characterized as chronic asthmatic bronchitis, and assigned a 60 percent disability rating.  Thus, that matter was resolved.  Based upon the foregoing, although the issue of service connection for a respiratory disorder was formerly noted to be on appeal, the Board finds that the Veteran no longer has an issue on appeal with respect to the issue of service connection for a respiratory disability as that matter was in fact granted.  Accordingly, there is no justiciable case or controversy regarding such issue currently before the Board as contemplated by 38 U.S.C.A. §§ 7102, 7104, 7107 and 38 C.F.R. § 19.4.  Consequently, in the absence of any justiciable question, the appeal as to that one issue must be dismissed.

Thus, from the initial appeal, the issues of service connection for skin and seizure disorders remained unresolved and successfully on appeal.  

In an April 2008 rating decision, the RO increased the disability rating for the left shoulder to 20 percent and denied increased ratings for the low back and right hip.  Service connection was denied for the right shoulder, seizures (also now claimed as epilepsy), and neck disability.  The RO also determined that the Veteran was not entitled to an earlier effective date for service connection based on CUE.  The next month, an NOD was received.  

In a September 2008 letter, the RO explained that in an April 26, 1995 decision, the Board denied his appeal for an earlier effective date for service connection for PTSD based on CUE.  In addition, in a July 22, 2002 Board decision, the Board denied a motion for CUE in the April 26, 1995 Board decision with regard to an earlier effective date for service connection for PTSD.  The RO informed the Veteran that once a claim had been denied by the Board, a claimant had the options of requesting to reopen the claim with the RO, filing a motion with the Board to review or reconsider the case, or filing an appeal with the Court within 120 days from the date of the mailing of the Board's decision.  As such, the RO indicated that the RO should not have addressed the CUE issue and the Veteran's NOD was not accepted as to that matter.  

In September 2008, the RO issued an SOC regarding the matter of whether the RO has jurisdiction of the matter of CUE as claimed as made on earlier VA RO and Board decisions regarding an earlier effective date for PTSD.  Since an SOC was issued as to this matter and the Veteran certainly thereafter indicated his continued intention of seeking the benefit, the Board accepts this issue as being appealed and it is addressed below in this decision.  

Also, in September 2008, the RO issued an SOC as to the issues of higher ratings for the left shoulder, low back, and right hip; service connection for the right shoulder, neck, skin, and seizures/epilepsy.  Again, the issue of an earlier effective date for PTSD was noted.  Although some of the issues were listed as being "new and material," they actually were already on appeal.  

In November 2008, a VA Form 1-9 was received which asserted that all issues in the SOCs were being appealed.  Thus, at that juncture, all of those issues were placed in appellate status.

In a February 2009 rating decision, the RO denied entitlement to service connection for a gastrointestinal disorder and denied an earlier effective date for service connection for the left shoulder.  A timely NOD was received.  

In a July 2009 rating decision, the RO found no CUE in the assigned effective dates for special monthly compensation, right hip disability, left hip disability, low back disability, left knee disability, right knee disability, left knee disability, and left ankle disability.  A timely NOD as to the earlier effective date issues was received the next month.  

In an August 2009 rating decision, service connection for gastrointestinal disability was granted; thus resolving that issue in the Veteran's favor.  However, a timely NOD as to the effective date of service connection and the initial rating was thereafter received.  

In April 2010, an SOC was issued as to the issues of whether there was CUE in the assignment of the effective dates of service connection for the low back, left shoulder, right hip, left hip, right knee, left knee, left ankle, and for special monthly compensation.  In May 2010, an SOC was sent as to the issues of an earlier effective date for service connection for gastrointestinal disability as well as the initial rating assigned.  Later that month, correspondence was received from the Veteran which he indicated was sent in lieu of a VA Form 9, indicating his intent to appeal all the issues in the two recent SOCs in April and May 2010.  Thus, this correspondence satisfied the requirement that the Veteran submit a substantive appeal to complete the appeal of his claims.  

At this juncture, the Board notes that in the prior April 2012 Board decision, the Board dismissed issues on appeal as being withdrawn because the Veteran as well as others on his behalf repeatedly indicated in writing that his claims not be adjudicated by the Board but rather that they be returned to the RO for reconsideration.  In one of the April 2011 constituent inquiries, the Veteran expressly stated that he "did not wish to appeal" these issues.   A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Therefore, the Board found the issues withdrawn.  However, the JMR stated that it appeared that the issues were not actually withdrawn and that the Veteran rather wanted a reconsideration by the RO.  The JMR also stated that to the extent that the Veteran believed that such reconsideration was an option, he did not fully understand the consequences of his request for a return of his claims to the RO.  

The Veteran appealed the Board's decision to dismiss his claims to the Court, an indication that he does wish to pursue his appeals.  A review of the record reflects that the Veteran seemingly believed that a "reconsideration" or de novo review of the record was a continuous option with regard to his appeals.  The Board points out that once the Veteran has timely and adequately perfected an appeal to RO determinations, his appeal proceeds to the Board.  With the submission of additional evidence when there is no waiver of initial RO review of that evidence, the case may return to the RO for initial review and the preparation of an SSOC, which, per below, is the course of action at this point for many of the issues on appeal.  At that point, for any issue remaining on appeal, the case then is forwarded to the Board for appellate action.  

In accordance with the JMR, the Board has accepted the issues listed on the front page (except for service connection for a respiratory disorder which was granted at the RO level) as being successfully appealed to the Board.  Since the Veteran has indicated that he wishes to appeal the matters listed on the front page of this decision and not withdraw them, the appellate adjudication is performed by the Board and then, if he appeals further, higher appellate bodies.  The Board performs the initial appellate adjudication and is addressing the first three listed issues on the front page of this decision.  The remaining issues are being returned to the RO via the Remand below.  If any issue is not granted, the RO will return such issue(s) to the Board for appellate adjudication.  If at any point the Veteran does not wish to pursue appellate action with the Board, he should so indicate in writing that he is withdrawing that matter.  


Entitlement to an earlier effective date for PTSD to include whether there was CUE in previous decisions denying the claim and whether the RO has jurisdiction of the matter of CUE as claimed as made in earlier VA RO and Board decisions regarding an earlier effective date for PTSD

By rating action in September 1991, service connection for PTSD was granted and rated as 50 percent disabling, effective from September 6, 1990.  The Veteran perfected an appeal to the Board of the issue of entitlement to an effective date earlier than September 6, 1990 for the grant of service connection for PTSD.

In an April 26, 1995 decision, the Board denied entitlement to an effective date earlier than September 6, 1990 for the grant of service connection for PTSD.  The Veteran submitted a motion for review of the Board decision on the grounds of CUE in October 2001.  In a July 22, 2002 decision, the Board determined that there was no CUE in the Board's prior April 26, 1995 decision which denied entitlement to an effective date earlier than September 6, 1990, for a grant of service connection for PTSD.

In this case, the Veteran has not made a motion for the Board to review the Board's prior July 22, 2002 decision, but rather wants the RO to review that decision and the prior RO decision on the basis of CUE.  

With regard to the prior RO decision dated in September 1991 which granted service connection for PTSD effective from September 6, 1990, the Veteran appealed that decision to the Board, and the Board subsequently denied the matter in an April 26, 1995 decision (denying entitlement to an effective date earlier than September 6, 1990 for the grant of service connection for PTSD).  The RO's September 1991 decision was subsumed by the Board's April 1995 decision.  See 38 C.F.R. § 20.1104.  When the rating decision is deemed subsumed by a supervening Board decision, then as a matter of law the rating decision cannot be the subject of a claim of CUE.  Rather, in such a case, the claimant "must proceed before the Board and urge that there was CUE in the Board decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  "When a determination of the agency of original jurisdiction is affirmed by the Board, such determination is subsumed by the final appellate decision."  38 C.F.R. § 20.1104.  See Hazan v. Gober, 10 Vet. App. 511 (1997) (where RO decision was appealed and subsumed in the Board's final decision, an effective date cannot be assigned prior to the date of the Board decision); Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372 (1995); Olson v. Brown, 5 Vet. App. 430 (1993) (when a determination of the AOJ is affirmed by the Board, the determination is subsumed by the final appellate decision); see also VAOPGCPREC 14-95.  Only the Board decision which subsumes the RO decision may be reviewed for CUE (and only by the Board).  VAOPGCPREC 14-95.

The Veteran, as noted, did bring a CUE motion for the Board's April 1995 decision, but that motion for CUE was denied in the July 22, 2002 Board decision.  The Veteran now wants the RO to review that decision.  However, the RO does not have jurisdiction to determine if there was CUE in a Board decision.  If the Veteran wishes to argue that there was CUE in a prior Board decision, these arguments are properly raised in a motion submitted directly to the Board requesting review of the Board's decision for CUE, rather than by pursuing a claim with the RO for revision of the Board's prior decision based upon CUE.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  The Board, not the RO, has jurisdiction to review CUE in a Board decision.

To the extent that the Veteran advances a freestanding claim for an earlier effective date for service connection for PTSD, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court stated that a claimant can attempt to overcome the finality of a decision which assigns an effective date in one of two ways, by a request for revision of those regional office decisions based CUE, or by a claim to reopen based upon new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a) ("A decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised."); 38 U.S.C. § 5108 ("If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  Because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110(a), only a request for revision premised on CUE could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004). 

As set forth above, there is a prior Board decision which determined that there was no CUE in the assignment of the effective date of service connection for PTSD.  The Veteran does not currently have a motion to review that decision by the Board on the basis of CUE, as noted, he wanted the RO to make that determination, which is improper.  Accordingly, to the extent that the claimant has improperly raised a freestanding "claim for an earlier effective date" in an attempt to overcome the finality of the Board's prior final decision, the appeal cannot prevail on that basis.  


ORDER

The Veteran timely filed an adequate appeal with respect to the following: entitlement to an earlier effective date for service connection for PTSD, to include whether there was CUE in previous decisions denying this claim and whether the RO has jurisdictional authority to review  CUE in earlier VA RO and Board decisions regarding an earlier effective date for PTSD; whether the RO has jurisdiction of the matter of CUE as claimed as made in earlier VA RO and Board decisions regarding an earlier effective date for PTSD; entitlement to an earlier effective date of service connection for a low back disability, to include whether there was CUE in previous decisions denying this claim; entitlement to an earlier effective date of service connection for right hip degenerative joint disease, to include whether there was CUE in previous decisions denying this claim; entitlement to an earlier effective date of service connection for left hip degenerative joint disease, to include whether there CUE in previous decisions denying this claim; entitlement to an earlier effective date of service connection for a right knee disability, to include whether there was CUE in previous decisions denying this claim; entitlement to an earlier effective date of service connection for a left knee disability, to include whether there was CUE in previous decisions denying this claim; entitlement to an earlier effective date of service connection for a left ankle disability, to include whether there was CUE in previous decisions denying this claim; entitlement to an earlier effective date of entitlement to special monthly compensation based on housebound status, to include whether there was CUE error in previous decisions denying this claim; entitlement to an earlier effective date of service connection for gastritis, gastroesophageal reflux disease, irritable bowel syndrome, and diverticulosis; entitlement to service connection for a skin disability; entitlement to service connection for a seizure disorder to include epilepsy, to include as secondary to a service-connected low back disability; entitlement to service connection for a disability of the right shoulder; entitlement to service connection for a disability of the neck; entitlement to a rating in excess of 20 percent for service-connected residuals of a left shoulder injury; entitlement to a rating in excess of 40 percent for a low back disability; entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip; and entitlement to an initial rating in excess of 30 percent for gastritis, gastroesophageal reflux disease, irritable bowel syndrome, and diverticulosis. 

Entitlement to service connection for a respiratory disability is dismissed.

Entitlement to an earlier effective date for service connection for PTSD, to include on the basis of whether there was CUE in previous decisions denying this claim is denied; the RO does not have jurisdictional authority to review  CUE in Board decisions or RO decisions subsumed by the Board.  



REMAND

A review of the claims file and VA's Virtual System shows that additional medical evidence has been added to the record.  Initial RO review of this evidence has not been waived and an SSOC has not been issued; thus, the remaining claims should be returned to the RO for review with this evidence, particularly since the Veteran has made it clear that he desires RO review.  

In addition, with respect to the review of the service connection claim for a skin disability, a seizure disorder including epilepsy ( to include as secondary to a service-connected low back disability), a right shoulder disability, and a neck disability, the Board finds that the Veteran should be examined and a medical opinion obtained regarding the etiology thereof.  The Board notes that private medical evidence indicates that the Veteran has skin disability due to inservice Agent Orange exposure, diagnosed as skin cancer, but the current record does not show that the Veteran suffers from a skin disorder which is subject to presumptive service connection.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  Thus, the examiner must also resolve whether the Veteran suffers from an herbicide-related skin disorder.  

The Board recognizes that the Veteran recently had a joints examination, but since the claim is being remanded, his hips, low back, and left shoulder disabilities should be reassessed as well as his gastritis, gastroesophageal reflux disease, irritable bowel syndrome, and diverticulosis.  In addition, his VA medical records should be updated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all recent clinical records of the Veteran's treatment at his local VA facility.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current skin disability, seizure disorder including epilepsy, right shoulder disability, and neck disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  

The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current skin disability, seizure disorder including epilepsy, right shoulder disability, and neck disability had its clinical onset during service or is related to any in-service disease, event, or injury.  

With regard to a skin disability, the examiner should specify if the Veteran currently suffers from an herbicide-related presumptive skin disorder.  

The examiner should indicate if skin cancer, arthritis of any joint, or epilepsy was manifest within his first post-service year.  

With regard to any seizure disorder, the examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current seizure disorder including epilepsy is proximately due to, or the result of, the service-connected low back disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current seizure disorder including epilepsy is permanently aggravated by the Veteran's service-connected low back disability.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected hips, low back, and left shoulder disabilities as well as his gastritis, gastroesophageal reflux disease, irritable bowel syndrome, and diverticulosis.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  If pain or any other factor, including repetitive motion, limit motion at any point, that should be so indicated.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.  

4.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

5.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


